DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the papers filed on 09/10/2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 4-8, 11-15, and 18-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest individually or in combination that “the storage metadata comprising an entity relationship model indicating a plurality of tables of the database and fields of each of the plurality of tables; parsing the entity relationship model to determine the plurality of tables and the fields of each of the plurality of tables; converting the plurality of tables and the fields of each of the plurality of tables parsed from the entity relationship model into a normalized format; generating a metadata search index including tables and fields populated based on the plurality of tables and the fields of each of the plurality of tables parsed from the entity relationship model and converted into the normalized format” as set forth in claims 1, 4-8, 11-15, and 18-26. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. CHAU whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/DUNG K CHAU/Primary Examiner, Art Unit 2153